Citation Nr: 1819131	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  12-08 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for gout.

3.  Entitlement to a compensable rating for malaria residuals.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from September 2008 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this matter in September 2015.  A Supplemental Statement of the Case (SSOC) was issued in September 2017.

Although a Board hearing was scheduled for June 2015, the appellant withdrew his request for such in correspondence received in June 2015.  38 C.F.R. § 20.702(e).

In correspondence received in April 2017, the appellant's attorney indicated his intention to withdraw his representation of the appellant.  However, once an appeal has been certified to the Board, a representative may not withdraw without showing good cause through a written motion. 38 C.F.R. § 20.608 (2017).  As such correspondence did not identify good cause for withdrawal of representation, the Board sent the attorney a letter in January 2018, with a copy to the appellant, informing him of such and that if a motion to withdraw was not received within 30 days, it would be assumed that he wished to remain the appellant's representative.  To date, no further correspondence from the attorney has been received, nor has the appellant indicated that he no longer wished to be represented by the attorney.  Thus, the Board finds that the attorney is still the appellant's representative in the instant matter.

The Board observes that, in accordance with the September 2015 remand, a Statement of the Case (SOC) was issued in October 2017, with respect to the issue of entitlement to compensation for dental injuries, also claimed as dental trauma.  It was noted that entitlement to dental treatment under Class IV had been established because the appellant was in receipt of a total rating based on individual unemployability due to service-connected disability (TDIU).  To date, no substantive appeal was received with respect to such October 2017 SOC.

The issues of entitlement to service connection for residuals of a right knee injury, service connection for gout, and a compensable rating for malaria residuals is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied service connection for residuals of a right knee injury.  Such denial was confirmed and continued in a September 2008 rating decision.  The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

2.  Evidence received since the final September 2008 rating decision denying service connection for residuals of a right knee injury relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for residuals of a right knee injury.


CONCLUSIONS OF LAW

1.  The April 2008 and September 2008 rating decisions denying the claim of service connection for residuals of a right knee injury are final.  38 U.S.C. § 7105(c) (2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received to warrant reopening of the previously denied claim of service connection for residuals of a right knee injury.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118; but see Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

In an April 2008 rating decision, the RO denied service connection for residuals of a right knee injury because there was no evidence of a nexus between the in-service complaints of right knee pain and current complaints of such.  Such denial was confirmed and continued in a September 2008 rating decision due to a negative nexus opinion following a June 2008 VA examination.  The appellant was informed of this decision and his appellate rights in a September 2008 letter, but he did not appeal within the applicable time period, nor was new and material evidence received within one year of the letter.  The appellant does not contend otherwise.  Thus, the determination is final.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The Board has therefore reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in September 2008.  That evidence includes the appellant's statements during the June 2017 VA examination that he was not in a location in which he could obtain medical care following an in-service tank crash in which he reinjured his right knee and that he has experienced right knee trouble since such incident.

This evidence is new, as it was not before the RO at the time of its September 2008 rating decision.  Further, presuming its credibility, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  Service connection was denied because there was no nexus between the appellant's in-service right knee complaints and a current right knee disability.

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim of service connection for residuals of a right knee injury is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C. § 5103.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a right knee injury is reopened.


REMAND

A. and B.  Residuals of a Right Knee Injury and Gout

The Board remanded these issues in September 2015 because the rationale provided in the June 2008 VA medical opinion was based upon the absence of a diagnosis in service and the absence of post-service medical treatment.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (the continuity of symptoms, not treatment, is the salient issue in establishing chronicity).

However, the June 2017 VA medical opinion, too, is based on the absence of an in-service diagnosis and the lack of a right knee diagnosis until 1992, 21 years following separation.  The examiner also noted that it was not known whether the appellant had incurred any injury or trauma in such intervening period.

Thus, although the Board regrets the additional delay, this matter must again be remanded in order to obtain an adequate addendum opinion regarding the nature and etiology of all right knee and gout disorders during the period on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Compliance with remand directives by the originating agency is not optional or discretionary.  The Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, while the Board regrets the further delay, the appeal must again be remanded for compliance with the Board's remand directives.

Although a July 1969 clinical note states that the appellant reported having experienced post-exercise pain in his right knee since age 10, and the assessment at such time was "stress reaction due to old injury to right knee," the appellant's May 1969 induction examination was essentially normal, including the right knee.  The Board must therefore presume that the appellant's pre-service right knee trouble resolved without residual disability and that he was sound at service entry.  In other words, absent a finding of disability on service entry, the legal presumption of soundness attaches.  Crowe v. Brown, 7 Vet. App. 238 (1994).  

Thus, the burden of proof would be on VA to rebut the legal presumption of soundness.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in order to rebut the presumption of soundness, the government must show by clear and unmistakable evidence that (1) the disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VA O.G.C. Prec. Op. No. 3-2003.  This burden is a formidable one, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993); see also Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

The Board has considered such July 1969 clinical note; however, the examining clinician did not indicate that it was clear and unmistakable that the appellant had a right knee disorder which preexisted service.  Rather, the clinician simply based the assessment on the lay history reported by the appellant at such time.  Thus, the legal presumption of soundness has not been rebutted.

C.  Malaria Residuals

Diagnostic Code (DC) 6304 indicates that active malaria warrants a 100 percent rating.  A Note explains that the diagnosis of malaria depends on the identification of the malarial parasites in blood smears.  If the veteran served in an endemic area and presents signs and symptoms compatible with malaria, the diagnosis may be based on clinical grounds alone.  Relapses must be confirmed by the presence of malarial parasites in blood smears.  Thereafter, residuals such as liver or spleen damage are to be rated under the appropriate system.  38 C.F.R. § 4.88b, DC 6304.

The appellant was afforded a blood test in June 2008.  Such was negative for malaria parasites.  The diagnosis was malaria, status post treatment 1970, without objective evidence of residuals.

The appellant's VA medical records indicate that he has elevated liver function tests.  See e.g. July 2015 problem list.  A November 2009 clinical note stated that testing was negative for hepatitis, but elevated liver enzymes had previously been present.  A March 2012 clinical note stated that there were limited options with respect to changing medical therapy for atrial fibrillation, in part, because of liver enzyme elevation.  A July 2014 clinical note stated that examination was negative for hepatosplenomegaly.  A March 2016 clinical note states that system review was negative for a liver diagnosis.

In order to ensure that every possible consideration is given to the appellant's claim, and because DC 6304 states that residuals of malaria, such as liver or spleen damage, be rated under the appropriate system, the Board finds that an examination is required to determine the nature and etiology of any and all malaria residuals present.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA medical records with the claims file.

2.  Obtain an addendum opinion from the clinician who conducted the June 2017 VA examination, or another appropriate clinician, as to the following:

Whether it is at least as likely as not that any current right knee disability, to include gout, pseudogout, right knee strain, and chondrocalcinosis, had its onset in service or is otherwise related to active service or any event, injury, or incident therein.

If arthritis is found to be present, the examiner is also to state whether it is at least as likely as not that such arthritis had its onset in service or manifested within a year of discharge.

The claims file must be reviewed.  An explanation for all opinions must be provided.  An examination should only be scheduled if the clinician deems it necessary.

The examiner's attention is directed to (1) the appellant's competent reports of injuring his right knee during basic training and when his tank crashed into a stump; (2) the in-service clinical notes regarding right knee complaints; (3) the normal July 1971 separation examination report; (4) the August 2006 emergency room note which states the appellant complained of knee trouble which began 20 years prior, that he "hurt himself 20 years ago at service," was seen at the VA Medical Center for such, had his right knee drained, and had experienced intermittent right knee pain since; (5) the April 2012 clinical note which states that the appellant reported having experienced right knee pain for the past 25 years; and (6) the June 2008 and June 2017 VA examination reports.

Although a July 1969 clinical note states that the appellant reported having experienced post-exercise pain in his right knee since age 10, and the assessment at such time was "stress reaction due to old injury to right knee," the appellant's May 1969 induction examination was essentially normal, including the right knee.  The requested opinions should thus be offered in accordance with the appellant being legally presumed sound at entry. 

The clinician is advised that the Court has held that basing the requested opinions upon the absence of a diagnosis in service and the absence of post-service medical treatment is inadequate.  Rather, the continuity of symptoms, not treatment, is the salient issue in establishing chronicity. 

An examination of the appellant should only be scheduled if the examiner offering the requested opinions deems it necessary.

3.  Afford the appellant an appropriate examination to determine the current severity of his service-connected malaria residuals and the nature and etiology of any and all residuals, to include liver or spleen damage.  An explanation for all opinions expressed must be provided.

4.  After completing the above actions, the claims must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative, if any.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


